Title: From George Washington to Elizabeth Mallam Neil, 27 April 1777
From: Washington, George
To: Neil, Elizabeth Mallam



Madam,
Morris Town April 27th 1777.

I hoped to have given you a more favourable Acct of my application to Congress, in your behalf, than the Inclosed resolution will convey. but that Honble body have, I presume, thought it rather too early to adopt a measure of this kind yet—what they may do hereafter, I cannot undertake to say. In the meantime, as I sincerely feel for your distress, I beg your acceptance of the Inclosd as a small testimony of my Inclination to serve you upon any future occasion. I am Madam, Yr Most Obedt Servt

Go: Washington


P.S. I have receivd, & am much obliged to you for the Piece of Buff Cloth.
    

G: W——n

Fifty Dollars sent.

